DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3-8, 11-19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Hawkins, Jr. et al. US 4790812 discloses a catheter 10 having a catheter lumen, a strut shaft 26, a basket 25, a plurality of struts 28, the proximal end of each strut being connected to the distal end of the strut shaft, a collapsible pouch 31, a device control portion (figure 1), and a guidewire lumen to receive a guidewire. 
Broome et al. US 2002/0082639 discloses a catheter 64, a guidewire 32, frame struts 30, and a collapsible pouch (filter 22) coupled to the terminal ends of the frame struts.
However, Hawkins, Jr. et al. and Broome et al. do not disclose a wedge shaft having a proximal end and a distal end, the wedge shaft being substantially surrounded by the strut shaft and configured to move axially within the strut shaft; a wedge attached to the distal end of the wedge shaft.
Bates US 5944728 teaches the use of a wedge shaft 24 having a wedge 20 attached to a distal end of the wedge shaft.  
However, it would not have been obvious to modify Hawkins, Jr. et al. and Broome et al. with a wedge shaft, as taught by Bates, as there would be no motivation to modify the solid strut shaft of Hawkins, Jr. et al. to substantially surround or receive a wedge shaft, as claimed.  Bates teaches the struts being attached to shaft 23, therefore, the strut shaft being shaft 23 within catheter 14.  The wedge shaft 24 having a wedge 20 is also located within catheter 14, but not within the strut shaft as required by the claim.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/C.C.L/Examiner, Art Unit 3771         

/DIANE D YABUT/Primary Examiner, Art Unit 3771